Case 18-55697-lrc    Doc 252    Filed 01/31/20 Entered 01/31/20 15:18:54     Desc Main
                                Document      Page 1 of 6



                UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION




CASSANDRA JOHNSON- LANDRY                            Case No. 18-55697-LRC

DEBTOR

        SUBMISSION: CORRECTION TO TRUSTEE REPORT DATED 7.29.19


        DEBTOR, CASSANDRA JOHNSON-LANDRY is requesting Line item correction.
        Trustee, S. GREGORY HAYS CHAPTER 7 listed 669 Natchez Valley Trace,
        Grayson, Georgia 30017. The correct address is 869 Natchez Valley Trace, Grayson
        Georgia 30017. This Real Property was Abandoned by Trustee contributing to
        property having no equity. Mortgage Fraud is very evident, but no investigation.



  TH
       Day of

Cassandra Ji nson-L
P.O. Box 1275
Grayson, Georgia 30017
678.860.3621




                                                                                      1
Case 18-55697-lrc   Doc 252   Filed 01/31/20 Entered 01/31/20 15:18:54   Desc Main
                              Document      Page 2 of 6




                                EXHIBIT A




                                                                                3
                                  Case 18-55697-lrc                         Doc 252            Filed 01/31/20 Entered 01/31/20 15:18:54                                          Desc Main
                                                                                               Document      Page 3 of 6
                                              Case 18-55697-Irc                 Doc 219         Filed 07/29/19 Entered 07/29/19 17:22:48                                   Desc
                                                                                                      Page 1 of 3
                                                                                       Form 1
                                                                                                                                                                                                             Page: 1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:    18-55697-LRC                                                                                                                      Trustee Name:        (300320) S. Gregory Hays
Case Name:      LANDRY, CASSANDRA JOHNSON                                                                                                      Date Filed (f) or Converted (c): 09/14/2018 (c)
                                                                                                                                               § 341(a) Meeting Date:      11/27/2018
For Period Ending:     06/30/2019                                                                                                              Claims Bar Date: 05/20/2019

                                                    1                                                 2                               3                            4                     5                          6

                                            Asset Description                                       Petition/                 Estimated Net Value           Property Formally        Sale/Funds               Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                         Unscheduled            (Value Determined By Trustee,         Abandoned           Received by the          Administered (FA)/
                                                                                                     Values                 Less Liens, Exemptions,        0A4554(a) abandon.          Estate                Gross Value of
   Ref. #                                                                                                                       and Other Costs)                                                            Remaining Assets

     1      2969 Sweetbriar Walk, Snellville, GA 30039, Gwinnett County                                   89,750.00                                 0.00          OA                                 0.00                        FA
            One-half interest Entire property value: $179,500. Abandoned per Notice, Docket
            #155.

     2      1440 Highland Lake Dr, Lawrenceville, GA 30045, Gwinnett County                               156,750.00                                0.00          OA                                 0.00                        FA
            One-half interest. Entire property value: $313,500. Abandoned per Notice, Docket
            #155.

     3      669 Natchez Valley Trace, Grayson, GA 30017, Gwinnett County                                  222,300.00                               0.00           OA                                 0.00                        FA
            One-half interest. Entire property value: $444,600. Abandoned per Notice, Docket
            #155.

     4      2001 Merce 500CL                                                                               20,000.00                             627.83           OA                                 0.00                        FA
            Abandoned per Notice, Docket # 155.

     5      Major Appliances, furniture, linens, china, and kithenware                                      8,500.00                           7,500.00                                              0.00                8,500.00

     6      radios, computer, printers, cellphone, media player                                             3,500.00                           3,200.00                                              0.00                3,500.00

     7      Artwork                                                                                         5,000.00                           4,850.00                                              0.00                5,000.00

     8      Pistol and ammunition                                                                               450.00                           450.00           OA                                 0.00                        FA
            Abandoned per Notice, Docket # 155.

     9      Everyday clothes, furs, leather coats, designer wear, shoes, and accessories                   10,000.00                           9,500.00                                              0.00               10,000.00

    10      Everyday jewelry, costume jewelry, engagement ring, wedding ring,                              15,000.00                          14,900.00                                              0.00               15,000.00

    11      Dog Shih-Tzu                                                                                    1,000.00                           1,000.00           OA                                 0.00                        FA
            Abandoned per Notice, Docket # 155.

    12      Cash                                                                                                150.00                              0.00                                             0.00                        FA

    13      Checking account: Publix Credit Union                                                               200.00                              0.00                                             0.00                        FA

    14      Savings account: Publix Credit Union                                                                200.00                              0.00                                             0.00                        FA

    15      Alliance For Change Through Treatment, 95'/.. ownership                                       500,000.00                                0.00          OA                                 0.00                        FA
            Abandoned per Notice, Docket # 155.
                                   Case 18-55697-lrc                          Doc 252         Filed 01/31/20 Entered 01/31/20 15:18:54                                        Desc Main
                                                                                              Document      Page 4 of 6
                                               Case 18-55697-Irc                   Doc 219      Filed 07/29/19 Entered 07/29/19 17:22:48                                 Desc
                                                                                                      Page 2 of 3
                                                                                        Form 1
                                                                                                                                                                                                          Page: 2
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:      18-55697-LRC                                                                                                                 Trustee Name:        (300320) S. Gregory Hays
Case Name:       LANDRY, CASSANDRA JOHNSON                                                                                                  Date Filed (f) or Converted (c): 09/14/2018 (c)
                                                                                                                                            § 341(a) Meeting Date:      11/27/2018
For Period Ending:       06/30/2019                                                                                                         Claims Bar Date: 05/20/2019

                                                     1                                               2                             3                            4                     s                          6

                                             Asset Description                                     Petition/               Estimated Net Value           Property Formally        Sale/Funds               Asset Fully
                                  (Scheduled And Unscheduled (u) Property)                       Unscheduled          (Value Determined By Trustee,         Abandoned           Received by the          Administered (FA)/
                                                                                                    Values               Less Liens, Exemptions,        0A4554(a) abandon.          Estate                Gross Value of
   Ref. #                                                                                                                    and Other Costs)                                                            Remaining Assets

    16       Attachment and Bonding Ctr of Atlanta, 95% ownership                                        100,000.00                           . 0.00           OA                                 0.00                        FA
             Abandoned per Notice, Docket # 155.

    17       Therapeutic Essentials, 0% ownership                                                         25,000.00                              0.00          OA                                 0.00                        FA
             Abandoned per Notice, Docket # 155.

    18       Licensed Professional Counselor                                              .                 150.00                              0.00           OA                                 0.00                        FA
             Abandoned per Notice, Docket # 155.

    19       2016 State of Georgia already filed: State                                                     769.00                            769.00                                              0.00                        FA

   20        Insurance Policy: Farmers New World: Beneficiary: Ivy T Landry (See Footnote)                75,000.00                       75,000.00                                               0.00                        FA

   21'       Insurance Policy: Northwestern Mutual: Beneficiary Ivy T Landry (See Footnote)              100,000.00                      100,000.00                                               0.00               34,758.15

   22*       Northwestern Mutual - Variable Annunity (See Footnote)                                      100,000.00                      100,000.00                                               0.00               85,913.65

   22        Assets               Totals       (Excluding unknown values)                            $1,433,719.00                      $317,796.83                                           $0.00              $162,671.80



      RE PROP# 20           Trustee filed an objection to Debtor's claimed exemption of $75k. Per letter from Farmers New World, policy is no longer in force and has no net cash value.
      RE PRCP# 21           Trustee filed an objection to Debtor's claimed exemption of $100k. Trustee is investigating ownership. Current value represents CSV.
     RE PROP# 22            Trustee filed an objection to Debtor's claimed exemption of $100k. Trustee is investigating ownership. Current value is $85,913.65.




         Major Activities Affecting Case Closing:

                                        The case was originally filed as a Chapter 13 case on 4/3/18. It was converted to Chapter 7 on 9/14/18. The two previous Chapter 7 Trustees rejected
                                        their appointment. Trustee was appointed on 10/24/18.

                                        The Trustee is investigating ownership interest in an annuity and insurance policy.

         Initial Projected Date Of Final Report (TFR):                       06/30/2021                                Current Projected Date Of Final Report (TFR):                      06/30/2021
                            Case 18-55697-lrc   Doc 252    Filed 01/31/20 Entered 01/31/20 15:18:54                          Desc Main
                                                           Document      Page 5 of 6
                                 Case 18-55697-Irc   Doc 219   Filed 07/29/19 Entered 07/29/19 17:22:48                Desc
                                                                     Page 3 of 3
                                                                Form 1
                                                                                                                                               Page: 3
                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case No.:    18-55697-LRC                                                                    Trustee Name:      (300320) S. Gregory Hays
Case Name:     LANDRY, CASSANDRA JOHNSON                                                     Date Filed (f) or Converted (c): 09/14/2018 (c)
                                                                                             § 341(a) Meeting Date:   11/27/2018
For Period Ending: 06/30/2019                                                                Claims Bar Date: 05/20/2019


             07/29/2019                                                       /s/S. Gregory Hays

                Date                                                          S. Gregory Hays
Case 18-55697-lrc   Doc 252   Filed 01/31/20 Entered 01/31/20 15:18:54    Desc Main
                              Document      Page 6 of 6




               UNITED STATES BANKRUPTCY COURT

                 NORTHERN DISTRICT OF GEORGIA



                          CERTIFICATE OF SERVICE

I do hereby certify that I have this day 29th day of January 2020. SUBMISSION:
CORRECTION TO TRUSTEE REPORT DATED 7.29.19d foregoing by depositing a
copy to listed parties via United States Mail. I am over the age of 18 years of age.

S. GREGORY HAYS, CHAPTER 7 TRUSTEE
HAYS FINANCIAL CONSULTATION
2964 Peachtree Road, Suite 555
Atlanta, Georgia 30305-2153

HERBERT BROADFOOT, Esq
Attorney for S. Gregory Hays, Chapter 7 Trustee
2964 Peachtree Road, Suite 555
Atlanta, GeorgiaJ0305-2153

  t
      Day of

CASSAND      JOH       - LANDRY, Pro Se
P.O. BOX 1275
Grayson, Georgia 30017
678.860.3621




                                                                                  2
